DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office action has been issued in response to amendment filed on 12/03/2021. 
  

Independent claims 1, 8, 15 are amended. Claim 2-3, 9-11 and 16-18 have been cancelled.

Claims 1, 5-8, 12-15 and 19-21 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner contacted the Applicant on March 3, 2022 to suggest amendment to claims 1, 8, and 15 distinguish the claims from the prior art overcome and potential issues with respect to 35 U.S.C. § 112. Applicant substantially agreed with Examiner's suggestion. The agreed upon language is incorporated into the claims below.


6.	IN THE CLAIMS:
	Please amend claims 1, 8 and15. 
1. (Currently Amended) An information handling system comprising:
a host system processor; and
a computer-readable storage medium communicatively coupled to the host system processor with instructions configured to:
mount a bootable update image file, wherein the bootable update image file is for performing a firmware update associated with the information handling system and includes a plurality of updates defined therein;
modify a boot order of the information handling system to boot from the mounted bootable update image file; and
boot the information handling system, wherein the booting includes:
reading policy settings stored within a basic input/output system (BIOS) of the information handling system setting forth update policies to be applied during application of updates defined within the bootable update image file, wherein the update policies include a user-specified 
performing updates defined within the bootable update image file in accordance with the update policies. 

2-4. (Canceled)

8. (Currently Amended) A method comprising, in an information handling system comprising a host system processor and a computer-readable storage medium communicatively coupled to the host system processor, performing the steps of 
mounting a bootable update image file, wherein the bootable update image file is for performing a firmware update associated with the information handling system and includes a plurality of updates defined therein;
modifying a boot order of the information handling system to boot from the mounted bootable update image file; and
booting the information handling system, wherein the booting includes:
reading policy settings stored within a basic input/output system (BIOS) of the information handling system setting forth update policies to be applied during application of updates defined within the bootable update image file, wherein the include a user-specified 
performing updates defined within the bootable update image file in accordance with the update policies.

9-11. (Canceled)

15. (Currently Amended) An article of manufacture comprising:
a non-transitory computer-readable medium; and
computer-executable instructions carried on the computer-readable medium, the instructions readable by a processor, the instructions, when read and executed, for causing the processor to, in an information handling system to 
mount a bootable update image file, wherein the bootable update image file is for performing a firmware update associated with the information handling system and includes a plurality of updates defined therein;
modify a boot order of the information handling system to boot from the mounted bootable update image file; and
boot the information handling system, wherein the booting includes:
ing policy settings stored within a basic input/output system (BIOS) of the information handling system setting forth update policies to be applied during application of updates defined within the bootable update image file, wherein the update policies include a user-specified 
performing updates defined within the bootable update image file in accordance with the update policies. 

16-18. (Canceled)

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199